[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               January 26, 2006
                               No. 05-13723                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 03-00104-CV-1-MMP-AK

ANNETTE WILLIAMS,


                                                              Plaintiff-Appellant,

                                    versus

NORTH FLORIDA REGIONAL MEDICAL CENTER, INC.,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (January 26, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Annette Williams, appeals, through counsel, the denial of her pro se motion
for reconsideration of the district court’s order granting summary judgment to

North Florida Regional Medical Center (the Center) in her employment

discrimination action brought under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2(a).1 Williams contends that she demonstrated grounds for relief

under Federal Rule of Civil Procedure 60(b)(2) based on newly discovered

evidence. Alternatively, she contends that she is entitled to relief under 60(b)(6)

based on exceptional circumstances.

                                               I.

       The Center filed a motion for summary judgment to which Williams failed

to timely respond. Because Williams was proceeding pro se, the district court

issued a separate order explaining Williams’ burden in opposing a motion for

summary judgment and giving Williams more time to file a response. The district

court explained that Title VII makes it unlawful for an employer “to discriminate

against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual's race, color, religion, sex, or

national origin.” 42 U.S.C. § 2000e-2(a)(1). The district court also explained that

a plaintiff establishes a prima facie case of discriminatory discharge under Title

VII by showing that: (1) she is a member of a protected class, (2) she was


       1
       This Court dismissed sua sponte Williams’ appeal of the district court’s order granting
summary judgment in favor of the Center because Williams’ notice of appeal was untimely.

                                               2
subjected to an adverse employment action, (3) her employer treated similarly

situated employees outside her classification more favorably, and (4) she was

qualified to do the job. Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997).

After outlining this framework in detail, the court explicitly cautioned that lack of

proof on element three was “often the deciding factor in employment

discrimination claims”: “it is essential that plaintiff identify and offer proof

regarding the actual individuals who plaintiff feels were similar to plaintiff—in

terms of experience, conduct, disciplinary record, job qualifications, etc.,—but

were treated less harshly than plaintiff on account of race.”

      After Williams responded to the motion for summary judgment, the Center

argued that Williams did not establish a prima facie case of employment

discrimination because she did not satisfy element three, that a similarly situated

employee outside her protected class was treated more favorably than she was

treated. The district court agreed and granted summary judgment in favor of the

Center.

      Williams filed a motion for reconsideration based on “misinterpretation of

factual evidence” under Rule 60(b) identifying Judy Mader as a similarly situated

white employee who was treated more favorably than Williams. Williams asserted

that ten years before Williams was fired, Mader allegedly distributed racially



                                           3
offensive materials. At that time, Williams received a copy of the materials,

forwarded them to Mader’s supervisor, and was assured that the matter would be

addressed. Williams argued that Mader was treated more favorably because

Williams was fired after telling a fellow employee that she was acting like “trailer

trash,” but Mader was merely suspended as a result of her conduct. The district

court denied the motion for reconsideration because Williams “simply rehashe[d]

her previous arguments” without showing “she was treated more harshly than

anyone outside the protected class who was similarly situated to her.”

                                          II.

      We review a district court’s denial of a Rule 60(b) motion for abuse of

discretion. Crapp v. City of Miami Beach, 242 F.3d 1017, 1019 (11th Cir. 2001).

A district court abuses its discretion when it makes an error of law. Quintana v.

Jenne, 414 F.3d 1306, 1309 (11th Cir. 2005).

      Federal Rule of Civil Procedure 60(b) allows a party to request relief from a

final judgment. The Rule 60(b) movant cannot prevail simply because the district

court could have vacated its order; instead the appellant must “demonstrate a

justification so compelling that the court was required to vacate its order.”

Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993) (citation and

quotation marks omitted). Rule 60(b) outlines six bases for relief from a final



                                           4
judgment and provides in relevant part: “On motion and upon such terms as are

just, the court may relieve a party . . . from a final judgment, order, or proceeding

[based on] . . . newly discovered evidence . . . or any other reason justifying relief.”

Fed. R. Civ. P. 60(b).

      As to Williams’ first contention, relief under 60(b)(2) based on newly

discovered evidence requires all of the following: (1) the evidence must be newly

discovered since the summary judgment order; (2) the movant must have exercised

due diligence in discovering the new evidence; (3) the evidence cannot be merely

cumulative or impeaching; (4) the evidence must be material; and (5) the new

evidence must be such that it would produce a different outcome in the underlying

action. Waddell v. Hendry County Sheriff’s Office, 329 F.3d 1300, 1309 (11th

Cir. 2003).

      The district court did not abuse its discretion in denying Williams’ motion

for reconsideration because Williams has not submitted “newly discovered”

evidence and, therefore, does not satisfy even the first requirement of 60(b)(2).

The information concerning Mader was not new because Williams admitted in her

motion for reconsideration that she had previous knowledge about the incident

with Mader. Indeed, when the incident occurred, Williams reported it to Mader’s

supervisor. She was aware, or should have been, of the importance of this type of



                                           5
information because the district court had apprised Williams of her burden in

overcoming summary judgment, which included identifying similarly situated

employees who were treated more favorably than she was treated. Because it is

clear that Williams has not discovered any new evidence sufficient to warrant relief

under 60(b)(2), we do not decide the issue of whether Williams has satisfied the

other four requirements. Suffice it to say that we have doubts.

                                         III.

      Nor is Williams entitled to relief under the catch-all provision in 60(b)(6),

her alternative claim. If a situation falls more naturally under another 60(b)

subsection, then 60(b)(6) cannot be used to justify relief. Cavaliere, 996 F.2d at

1115 (holding “a court cannot grant relief under (b)(6) for any reason which the

court could consider under” any other 60(b) subsection). Here, even though she

failed to prove the elements of 60(b)(2), her allegations of new evidence of a

comparator fit more naturally under the new evidence prong of 60(b)(2) than into

the catch-all category of 60(b)(6).

      Moreover, relief under that 60(b)(6) is an “extraordinary remedy which may

be invoked only upon a showing of exceptional circumstances.” Id. (internal

citation and quotation marks omitted). Even after the district court issued a

separate order for the sole purpose of explaining Williams’ burden for opposing



                                          6
summary judgment, Williams still neglected to include information she personally

knew about Mader. Contrary to Williams’ contention that we must draw upon our

“grand reservoir of equitable power to do justice” in this case, we are confident

that these facts to not rise to the requisite “exceptional circumstances” for relief

under 60(b)(6). To find that this case is an exceptional circumstance would open

the flood gates to reversals and remands allowing the “grand reservoir” of

litigation to overflow. The rule neither allows nor intends such a deluge.

      The district court did not abuse its discretion in denying Williams’ motion

for reconsideration because she showed no basis for relief under either 60(b)(2) or

60(b)(6).

      AFFIRMED.




                                            7